             Case 7:94-mj-02154-MRG Document 3 Filed 11/20/20 Page 1 of 1

                                                                           .
 UNITED STATES DISTRICT COURT
                                                                               · ~RIGIN/~L
 SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,
                                                         Case No.: 94 MJ 02154          (MRG)
                                      Plaintiff,
                                                         ORDER OF DISMISSAL
                        -against-

              Jason R. Schank



                                      Defendant.



         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




                                                           SO ORDERED.


                                                              l
Dated:          20     day of _N_o_v_em_be_r_ _ _ __, 20.lQ__
               Poughkeepsie, New York
